DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 7/02/2020 is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
Reasons for Allowance
2.        Claims 1-12 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:  
          a. The closest references are found based on the updated search:
             Tatsunari (US. Pat. 6994750) discloses a method for fabricating a semiconductor device including a film as an element forming the device, the method comprising the steps of: (a) forming the film on a wafer placed in a film-growing apparatus, (b) irradiating with infrared radiation the wafer on which the film has been formed, thereby measuring an infrared absorption spectrum, (c) calculating from the shape of the infrared absorption spectrum a specific value corresponding to the quality of the film, and (d) controlling conditions determined for the film-growing apparatus, in accordance with the specific value calculated in the step (c), wherein in the step (b), the specific value is calculated from a variation between heights of peaks of absorption peaks in the absorption spectrum and a difference between locations of the peaks. (see specification for more details).
           Zhang et al. (US. Pub. 20110237011) discloses, in Figs. 2-4, the spectra of triple-axis X-ray diffraction and fitting figure for (002) plane of GaN based red light LED structure InGaN/GaN multiple quantum well sample grown, the position of the peak for (002) plane is lie in 17.2465.degree.. Its right satellite peak arrived at minus four level, which shows the good quality of interface of InGaN/GaN sample. Fig. 3 is the PL spectra for sample of red light LED structure grown in this invention, the double emission peaks of InGaN quantum well. The positions of them locate at 434 nm and 579 nm, respectively. The leftmost peak located at 364 nm is photolumiscience of GaN layer. The surface in figure has an acute peak, this structure can increase the complete segregation of in ingredient in well layer of InGaN multiple quantum well. The In rich region formed by segregation can form quantum wire and quantum dot structure at the surface. There are reports about studying the origin of double peaks in electrolumiscience of InGaN/GaN multiple quantum well, thinking that the emission of long wave length light originates from lumisience of quantum well and quantum dot and the short wave length light originates from lumisience of InGaN quantum well, the peak wave length at 579 nm is generated by the photolumiscience of quantum dot at surface, while the peak 434 nm corresponds to the InGaN well layer under the surface of sample. Whereas the penetration depth is limited, the intensity of short wave length light generated by well layer far from the surface is relatively weak. Most of the excited light is absorbed by the surface, and then we get the desired long wave length light. FIG. 4 is the red light photograph of PL for this LED structure. So, we can observe evident emission of red light in photolumiscience experiments. (see specification for more details).
              Goya et al. (US. Pub. 20100163100) discloses a process for producing a photovoltaic device comprising formation of a photovoltaic layer on top of a substrate, the formation of the photovoltaic layer comprising the steps of: forming a p-layer comprising a semiconductor doped with a p-type impurity, an i-layer comprising mainly microcrystalline silicon-germanium, and an n-layer comprising a semiconductor doped with an n-type impurity, either in that sequence or in a reverse sequence, wherein in the step of forming a substrate-side impurity-doped layer, which is a layer among the p-layer and the n-layer that is positioned closer to the substrate, conditions that result in a Raman peak ratio Ic(2)/Ic(2) for the substrate-side impurity-doped layer, which represents a ratio within a Raman spectroscopic measurement spectrum of a peak intensity Ic(2) of a crystalline phase relative to a peak intensity Ia(2) of an amorphous phase, of not less than 2 are determined in advance and used as a basis for formation of the substrate-side impurity-doped layer (see specification for more details).
           Testoni (US. Pat. 7030375) discloses a method for determining the material composition of a semiconductor device at an area of interest comprising: locating the area of interest on the semiconductor device; emitting a charged particle beam towards the area of interest such that electrons are caused to emanate from the area of interest; directing the electrons that emanate from the area of interest away from the path of the charged particle beam such that the electrons are directed toward a drift tube; receiving the electrons through an aperture of the drift tube; detecting the electrons arriving at a detector disposed opposite the aperture of the drift tube during specified time intervals; calculating a time of flight for each of the electrons arriving at the detector; generating an electron emission spectrum for the electrons from the time of flight calculations; identifying peaks in the electron emission spectrum; and identifying the materials associated with the area of interest by comparing the energies corresponding to the peaks in the electron emission spectrum with standard tables for known materials. (see specification for more details).
        b. Regarding claim 1, the cited references, alone or in combination, do not disclose nor fairly suggest:
                “…receiving, at a processor programmed with appropriate software, data of an E2 peak wavenumber associated with an E2 phonon peak of the GaN sample at each of the plurality of locations on the GaN sample surface, the E2 peak wavenumber at each location being indicative of a determinable density of defects within the GaN sample at that location; and using the processor, generating a map of the GaN sample surface, the map providing an indicia of the E2 peak wavenumber at each of the plurality of locations on the GaN sample surface; wherein the map provides an indicia of the density of defects at each of the plurality of locations in the GaN sample” in combination with all other elements as claimed in claim 1. 
          Regarding claim 2, the cited references, alone or in combination, do not disclose nor fairly suggest:  
                “…receiving, at a processor programmed with appropriate software, data of an A1(LO) peak wavenumber associated with an A1(LO) phonon peak of the GaN sample at each of the plurality of locations on the GaN sample surface, the A1(LO) peak wavenumber at each location being indicative of a determinable density of charge carriers within the GaN sample at that location; and using the processor, generating a map of the GaN sample surface, the map providing an indicia of the A1(LO) peak wavenumber at each of the plurality of locations on the GaN sample surface; wherein the map provides an indicia of the density of charge carriers at each of the plurality of locations in the GaN sample” in combination with all other elements as claimed in claim 2.
             Regarding claim 3, the cited references, alone or in combination, do not disclose nor fairly suggest:  
                “…receiving, at a processor programmed with appropriate software, data of an A1(TO) peak wavenumber associated with an A1(TO) phonon peak of the GaN sample at each of the plurality of locations on the GaN sample surface, the A1(TO) peak wavenumber at each location being indicative of a presence of at least one grain boundary within the GaN sample at that location; and using the processor, generating a map of the GaN sample surface, the map providing an indicia of the A1(TO) peak wavenumber at each of the plurality of locations on the GaN sample surface; wherein the map provides an indicia of a location of the at least one grain boundary in the GaN sample” in combination with all other elements as claimed in claim 3.
          Regarding claim 4, the cited references, alone or in combination, do not disclose nor fairly suggest:  
                “…, receiving, at a processor programmed with appropriate software, data of at least one of an E2 peak wavenumber associated with an E2 phonon peak of the GaN sample, an A1(LO) peak wavenumber associated with an A1(LO) phonon peak of the GaN sample, and an A1(TO) peak wavenumber associated with an A1(TO) phonon peak of the GaN sample, the E2 peak wavenumber at each location being indicative of a determinable density of defects within the GaN sample at that location, the A1(LO) peak wavenumber at each location being indicative of a determinable density of charge carriers within the GaN sample at that location, and the A1(TO) peak wavenumber at each location being indicative of a presence of at least one grain boundary within the GaN sample at that location; using the processor, generating at least one map of the GaN sample surface, the map providing an indicia of the E2, A1(LO), or A1(TO) peak wavenumber at each of the plurality of locations on the GaN substrate surface; and using the generated map, identifying areas of the GaN sample surface satisfying at least one predetermined defect density, charge carrier concentration, or grain boundary density criterion for fabrication of a predetermined electronic device on the GaN substrate” in combination with all other elements as claimed in claim 4.
          Regarding claim 8, the cited references, alone or in combination, do not disclose nor fairly suggest:  
                “…receiving, at a processor programmed with appropriate software, data of a wavenumber at which the photoluminescence spectroscopy exhibits a peak intensity at each of the plurality of locations on the GaN surface, the wavenumber having the peak intensity being indicative of a determinable conductivity of the GaN sample at that location; and using the processor, generating a map of the GaN sample surface, the map providing an indicia of the wavenumber having the peak intensity at each of the plurality of locations on the GaN sample surface; wherein the map provides an indicia of the conductivity at each of the plurality of locations in the GaN sample” in combination with all other elements as claimed in claim 8.
          Regarding claim 9, the cited references, alone or in combination, do not disclose nor fairly suggest:  
                “…receiving, at a processor programmed with appropriate software, data of a wavenumber at which the photoluminescence spectroscopy exhibits a peak intensity at each of the plurality of locations on the GaN surface, the wavenumber having the peak intensity being indicative of a determinable conductivity of the GaN sample at that location; and using the processor, generating a map of the GaN sample surface, the map providing an indicia of the wavenumber having the peak intensity at each of the plurality of locations on the GaN sample surface; wherein the map provides an indicia of the conductivity at each of the plurality of locations in the GaN sample; and using the generated map, identifying areas of the GaN sample surface satisfying a predetermined conductivity criterion for fabrication of a predetermined electronic device on the GaN substrate.” in combination with all other elements as claimed in claim 9.

      As to claim(s) 5-7, the claims are allowed as they further limit allowed claim 4.
       As to claim(s) 10-12, the claims are allowed as they further limit allowed claim 9.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
4.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
6/29/2022